                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION

 UNITED SPECIALTY INSURANCE                        CV 16-164-BLG-TJC
 COMPANY ,
                                                    ORDER
                     Plaintiff,

 vs.

 ALAN VALDEZ; PRECISION TRIM
 AUTO LLC; JASMINE FLAMAND;
 VERONICA VALDEZ; ZACHARY
 WALLIS; SHAWNA WILDER;
 SCOTTSDALE INSURANCE
 COMPANY; and DOES 1-5,

                     Defendants.

        On February 21, 2018, Plaintiff United Specialty Insurance Company filed

Stipulated Notice of Settlement. (Doc. 46.) Plaintiff represented the parties had

negotiated a settlement, and pursuant to its terms, the appearing parties would

submit all pleadings necessary for dismissal of this case after default judgment was

entered against the three non-appearing parties. (Id.) On May 8, 2018, default

judgment was entered against Alan Valdez, Veronica Valdez, and Precision Trim

Auto, LLC. (Doc. 52.) To date, Plaintiff has taken no further action to dismiss this

case.

        Accordingly, IT IS HEREBY ORDERED that within 30 days of the date of

this Order, the parties shall file a stipulation to dismiss together with a proposed
order dismissing the case, or shall file a Status Report indicating why they are

unable to do so.

DATED this 2nd day of October 2018.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
